DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments made 1/12/2022 have been entered. Claims 1, 3-6, and 8-10 are pending; Claims 3 and 5 have been withdrawn.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection of claims 1, 4, 6, and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn based on applicant’s amendment to claim 1specifying 70/30 blend of  Rebaudioside D (Reb D) and Rebaudioside M (Reb M) and less than 5% Rebaudioside N (Reb N) and less than 5% Rebaudioside O (Reb O).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Prakash et al (WO 2013/096420).

Regarding a steviol glycoside sweetener composition comprising a 70/30 blend of Rebaudioside D and Rebaudioside M blend as recited in claim 1, Prakash et al (Prakash) teaches of a steviol glycoside sweetener composition formed entirely of steviol glycosides comprising about 5-99% Rebaudioside X (Reb X, also known as Reb M) as part of the sweetener composition or mixture, wherein Rebaudioside D (Reb D) was disclosed as a particularly desirable additional sweetener (page 1 lines 11-15, page 5 line 29, page 6 lines 1-12 obvious suggestion of the prior art. 
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 

Regarding the sweetener as further comprising less than 5% Rebaudioside N and less than 5% Rebaudioside O as recited in claim 1, preferably less than 3% of each respectively as recited in claim 10, Prakash teaches that one or more additional sweeteners were added to the sweetener composition, and that sweetener compositions often exhibit synergy when combined and have improved flavor and temporal profiles compared to each sweetener alone (page 35 lines 21-26 and page 107 line 34 through page 108 line 7).  Prakash teaches that additional, natural high potency sweeteners for the composition included Rebaudioside N (Reb N) and Rebaudioside O (Reb O) (page 34 line 33 through page 35 line 3).  Thus, to form a sweetener mixture additionally comprising minor steviol glycosides Reb N and Reb O to provide a synergy to the sweetener blend, including an improved flavor and temporal profile would have been encompassed or at least an obvious suggestion of the prior art.  As Prakash teaches the Reb D and Reb M in amounts of 100% or less, it would have been obvious to include the further additional sweeteners in amounts of 0% or greater.  The claimed ranges are therefor considered encompassed or at least obvious over the teachings of the prior art.
Further regarding the ranges of Reb N and O in the sweetener as further comprising less than 5% Rebaudioside N and less than 5% Rebaudioside O as recited in claim 1, preferably 
Regarding the ranges recited in claim 1, it is additionally noted that it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Further, regarding independent claim 1 is directed to a sweetener composition  wherein the claims recite the transitional phrase “comprising” in the preamble of independent claim 1. The phrase “comprising” is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus inclusion of additional unrecited  sweeteners and rebaudiosides are not excluded.

Regarding the properties of the claimed sweetener composition as compared to a composition without said minor steviol glycosides as recited in claims 6, 8, and 9, as the teachings of Prakash encompass or at least make obvious a sweetener composition with said minor steviol glycosides, the product of the prior art would be expected to encompass or at least make obvious the product as instantly claimed.  The position of the Examiner is further supported as Prakash teaches that the sweetener has an effective amount of Reb X to provide a sweetness equivalence from about 0.5 to about 14 degrees Brix of sucrose (page 5 lines 29-32); and as Prakash teaches that one or more additional sweeteners were added to the sweetener composition, and that sweetener compositions often exhibit synergy when combined and have improved flavor and temporal profiles compared to each sweetener alone (page 35 lines 21-26 and page 107 line 34 through page 108 line 7).  
It is also once again iterated that applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not 

Claim 4 is rejected under 35 U.S.C. 103 as being obvious over Prakash et al (WO 2013/096420) further in view of Purkayastha (WO 2012/129451).

Prakash teaches of a steviol glycoside sweetener composition comprising minor steviol glycosides Reb N and Reb O as discussed above.
Prakash is silent to at least one minor steviol glycosides as glycosylated as recited in claim 4.
Regarding the glycosides as glycosylated as recited in claim 4, Purkayastha teaches glycosylation of steviol glycosides enhances the taste and flavor profile of the product (abstract, page 2 line 19 through page 3 line 6, page 3 lines 15-18 and 27-30, page 4 lines 3-30, Table 2 and claim 1).  It would have been obvious for the glycosides in the composition of Prakash to be glycosylated in order to enhance the taste and flavor of the sweetener product in view of Purkayastha.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/062,409 (‘409)(reference application) as amended February 3, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim overlapping steviol glycoside compositions, including a steviol glycoside composition with minor steviol glycosides Reb N and Reb O, and major steviol glycosides, Reb D and Reb M, wherein the major steviol glycosides are in an amount of 85-95% and the minor steviol glycosides are in an amount so that the total glycosides are greater than 95%, which encompasses an overlapping range of 0 to less than 5%.
Regarding claims 6, 8 and 9, Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/062,409 (‘409)(reference application) as amended February 3, 2021, further in view of Purkayastha (WO 2012/129451). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a steviol glycoside composition with minor steviol glycosides which are defined in the specification as glycosides present in an amount less than 5%, or less than 3% (‘409 page 6, Summary of Invention Section last sentence).
‘409 does not claim the glycosides as glycosylated as recited in claim 4, however Purkayastha teaches glycosylation of steviol glycosides enhances the taste and flavor profile of the product (abstract, page 2 line 19 through page 3 line 6, page 3 lines 15-18 and 27-30, page 4 lines 3-30, Table 2 and claim 1).  It would have been obvious for the glycosides in the food additive composition claimed by ‘409 to be glycosylated in order to enhance the taste and flavor of the sweetener product in view of Purkayastha.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments filed 1/12/2022 have been fully considered but are not persuasive.

-  Selecting a concentration of about 70% rebaudioside D relative to the amount of rebaudsiode D and M from 1-99% Reb D; -  Selecting a concentration of about 30% rebaudioside M relative to the amount of rebaudsiode D and M from 1-99% Reb M; - Selecting Reb N as further steviol glycoside; - Selecting Reb O as further steviol glycoside”. This line of argument is not persuasive.
In response to the argument applicant is referred to the recitation of independent claim 1 is directed to a sweetener composition  wherein the claims recite the transitional phrase “comprising” in the preamble of independent claim 1. The phrase “comprising” is synonymous with “including,” containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. (MPEP 2111.03). Thus inclusion of additional unrecited  sweeteners and rebaudiosides are not excluded.
Also, regarding the ranges of Reb M and D and Reb N and O in the sweetener as further comprising less than 5% Rebaudioside N and less than 5% Rebaudioside O as recited in claim 1, preferably less than 3% of each respectively as recited in claim 10, which includes 0% for Rebaudioside N and 0% Rebaudioside O in the sweetener combination as recited in claims 1 and 10. Thus as recited the sweetener as claimed can also be obtained without any Rebaudioside N and Rebaudioside O, as is taught by Prakash on page 37 lines 19-30, where the Reb X/ Reb M and Reb D are the sweetener components and each being in the relative weight % range of 1% to 99%, where the ranges overlap the claimed range of 70/30 mixture Reb M and Reb D.
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 
regarding the ranges recited in claim 1, it is additionally noted that it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also, In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

Applicant argument that it was unexpected that certain minor steviol glycosides have a favorable impact on the sweetness profile of other steviol glycosides has been noted and addressed in previous office action.  
Applicant further argues that there would be no reasonable expectation to expect that a combination of Reb D, Reb M, Reb N, and Reb O would provide an improved sweetness profile as recited in claim 9.  These arguments are not convincing at least because: (1) the claimed invention is considered obvious for the reasons discussed above; (2) no evidence has been provided to support the statements, let alone evidence in scope with the claims and/or comparing the closest prior art of record; and (3) the result does not appear unexpected; Prakash teaches that one or more additional sweeteners were added to the sweetener composition, and that sweetener compositions often exhibit synergy when combined and have improved flavor and temporal profiles compared to each sweetener alone (page 35 lines 21-26 and page 107 line 34 through page 108 line 7).  
Applicant previously argued that there is no motivation and it could only be by the use of hindsight to pick and choose the specific teachings out of the extensive list of sweeteners given by Prakash.  This argument is not convincing.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Prakash explicitly teaches a combination of Reb M and Reb D (page 1 lines 11-15, page 5 line 29, page 6 lines 1-12 and 27-32, page 30 lines 8 and 23, page 31 all, page 32 lines 1-14, page 35 lines 21-30, page 37 lines 19-30 and page 13 line 16 through page 137 line 5).  Prakash teaches that 
Thus to form a sweetener mixture additionally comprising either none (see interpretation of “less than 5%” as applied above) or minor steviol glycosides Reb N and Reb O to provide a synergy to the sweetener blend, including an improved flavor and temporal profile would have been encompassed or at least an obvious suggestion of the prior art.  As Prakash teaches the Reb D and Reb M in amounts of 100% or less, it would have been obvious to include the further additional sweeteners in amounts of 0% or greater.  The claimed ranges are therefor considered encompassed or at least obvious over the teachings of the prior art.  It has been established that “the [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007); see also In re Fritch, 972 F.2d 1260, 1264–65 (Fed. Cir. 1992) (a reference stands for all of the specific teachings thereof as well as the inferences one of ordinary skill in the art would have reasonably been expected to draw therefrom).  It is additionally noted, “That the [prior art] patent discloses a multitude of effective combinations does not render any particular [composition] less obvious.” Merek & Co v. Biocraft Labs., 874 F.2d 804,807 (Fed. Cir. 1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791